Exhibit 10.23

ATWOOD OCEANICS

BENEFIT EQUALIZATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

  

1.1     Account

    -1-   

1.2     Active Member

    -1-   

1.3     Adjusted Beginning Balance

    -1-   

1.4     Administrative Committee

    -1-   

1.5     Allocation Date

    -2-   

1.6     Allocation Period

    -2-   

1.7     Beneficiary

    -2-   

1.8     Board of Directors

    -2-   

1.9     Change of Control

    -2-   

1.10     Code

    -2-   

1.11     Code Limitation

    -2-   

1.12     Company Stock

    -2-   

1.13     Compensation

    -2-   

1.14     Deferral Agreement

    -2-   

1.15     Deferral Agreement Effective Date

    -3-   

1.16     Elective Deferral

    -3-   

1.17     Elective Deferral Account

    -3-   

1.18     Eligible Class

    -3-   

1.19     Employee

    -3-   

1.20     Employer

    -3-   

1.21     Employer Matching Account

    -3-   

1.22     Employer Matching Credit

    -3-   

1.23     ERISA

    -3-   

1.24     401(k) Spillover Deferral

    -3-   

1.25     401(k) Spillover Deferral Account

    -4-   

1.26     Investment Gain or Loss

    -4-   

1.27     Member

    -4-   

1.28     Plan

    -4-   

1.29     Plan Document

    -4-   

1.30     Plan Year

    -4-   

1.31     Qualified Domestic Relations Order

    -4-   

1.32     Regular Deferral

    -4-   

1.33     Regular Deferral Account

    -4-   

1.34     Regulation

    -4-   

1.35     Retirement Plan

    -5-   

1.36     Separation

    -5-   

1.37     Sponsor

    -5-   

1.38     Tender Offer

    -5-   

1.39     Unforeseeable Emergency

    -5-   

1.40     Valuation Date

    -5-   

1.41     Valuation Period

    -5-   

ARTICLE 2 PARTICIPATION

 

2.1     Designation of Active Members by Board of Directors

    -6-   

2.2     Commencement of Participation

    -6-   



--------------------------------------------------------------------------------

2.3     Cessation of Participation

    -6-   

2.4     Recommencement of Participation by Former Members

    -6-   

2.5     Frozen Accounts

    -6-   

ARTICLE 3 PARTICIPANT DEFERRALS AND EMPLOYER MATCHING ALLOCATIONS

 

3.1     Deferral Agreements

    -7-   

3.2     401(k) Spillover Deferrals

    -7-   

3.3     Regular Deferrals

    -7-   

3.4     Employer Matching Credits

    -7-   

ARTICLE 4 ALLOCATIONS

 

4.1     Information Statements from Employer

    -9-   

4.2     Allocation of 401(k) Spillover Deferrals

    -9-   

4.3     Allocation of Regular Deferrals

    -9-   

4.4     Allocation of Employer Matching Credit

    -9-   

4.5     Member Direction of Investments

    -9-   

4.6     Allocation of Investment Gain or Loss

    -9-   

4.7     Effective Date of Allocations and Adjustments

    -9-   

4.8     No Vesting Unless Otherwise Prescribed

    -10-   

ARTICLE 5 BENEFITS AND EVENTS ENTITLING PARTICIPANTS TO DISTRIBUTION OF BENEFITS

 

5.1     Benefit upon Separation

    -11-   

5.2     Benefit upon Change in Control

    -11-   

5.3     Time for Determining Account Balances

    -11-   

5.4     Accounting for Distributions

    -11-   

5.5     Receipt of Domestic Relations Order

    -11-   

5.6     Withdrawal for Unforeseeable Emergency

    -11-   

ARTICLE 6 DISTRIBUTION OF BENEFITS

 

6.1     Time of Distribution

    -12-   

6.2     Distribution Method

    -12-   

6.3     Qualified Domestic Relations Orders

    -12-   

6.4     Distributions to Disabled

    -12-   

6.5     Designation of Beneficiary

    -12-   

6.6     No Duplication of Benefits

    -12-   

6.7     Missing Distributees

    -12-   

6.8     Claims Procedure

    -13-   

6.9     Claims Appeal Procedure

    -13-   

6.10   Member’s Right to Arbitration

    -13-   

ARTICLE 7 COMMITTEE

 

7.1     Appointment, Term, Resignation, and Removal

    -14-   

7.2     Powers

    -14-   

7.3     Organization

    -15-   

7.4     Quorum and Majority Action

    -15-   

7.5     Signatures

    -15-   

7.6     Disqualification of Administrative Committee Members

    -15-   

7.7     Disclosure to Members

    -15-   

7.8     Standard of Performance

    -15-   

7.9     Liability of Administrative Committee

    -15-   



--------------------------------------------------------------------------------

7.10     Indemnification of Administrative Committee Members

    -16-   

7.11     Bonding

    -16-   

7.12     Compensation

    -16-   

7.13     Persons Serving in Dual Fiduciary Roles

    -16-   

7.14     Administrator

    -16-   

7.15     Standard of Judicial Review of Administrative Committee Actions

    -16-   

ARTICLE 8 ADOPTION OF PLAN BY OTHER EMPLOYERS

 

8.1     Adoption Procedure

    -17-   

8.2     No Joint Venture Implied

    -17-   

ARTICLE 9 AMENDMENT AND TERMINATION

 

9.1     Sponsor’s Right to Amend

    -18-   

9.2     Limitations on Right to Amend

    -18-   

9.3     Retroactive Amendments to Meet Labor or Tax Requirements

    -18-   

9.4     Sponsor’s Right to Terminate

    -18-   

ARTICLE 10 MISCELLANEOUS

 

10.1     Establishment of Trust Fund not Required

    -19-   

10.2     Plan Does Not Constitute an Employment Contract

    -19-   

10.3     Spendthrift Clause

    -19-   

10.4     Form of Elections

    -19-   

10.5     Governing Laws; Parties to Legal Actions

    -20-   

10.6     Plan Document Controlling

    -20-   

10.7     Severability of Clauses

    -20-   

10.8     Cross References

    -20-   

10.9     Securities Law Considerations

    -20-   



--------------------------------------------------------------------------------

ATWOOD OCEANICS

BENEFIT EQUALIZATION PLAN

THIS AGREEMENT by Atwood Oceanics, Inc., a Texas corporation (the “Sponsor”),

W I T N E S S E T H:

WHEREAS, the Sponsor desires to establish a program that will compensate for
certain limits on elective deferrals and employer matching contributions imposed
on certain executive employees under the Atwood Oceanics Retirement Plan;

WHEREAS, the Sponsor desires to provide the opportunity for certain executive
employees to accumulate supplemental funds for retirement or special needs prior
to retirement through the deferral of portions of their compensation; and

WHEREAS, the plan hereby established is intended to constitute an unfunded plan
of deferred compensation for a select group of management or highly compensated
employees;

NOW, THEREFORE, the Sponsor hereby adopts the plan hereinafter set forth.

ARTICLE 1

DEFINITIONS

The terms defined in this Article shall have the meanings attributed to them
unless the context obviously requires another meaning:

1.1 Account. “Account” shall mean any of the ledger accounts pertaining to a
Member that are maintained by the Administrative Committee to reflect the
Member’s interest in the Plan. The Administrative Committee shall establish the
Accounts specifically described in the Plan and any additional Accounts that the
Administrative Committee considers to be necessary in order to reflect the
entire interest of the Member in the Plan. Each of the Accounts shall reflect
any 401(k) Spillover Deferrals, Regular Deferrals, Employer Matching Credits,
and Investment Gain or Loss allocable to the Account.

1.2 Active Member. “Active Member” shall mean an individual designated as such
by the Board of Directors.

1.3 Adjusted Beginning Balance. “Adjusted Beginning Balance” shall mean the
balance of an Account as of the last Valuation Date preceding the current
Valuation Period, reduced by the amount of any distributions allocable to that
Account made during the current Valuation Period.

1.4 Administrative Committee. “Administrative Committee” shall mean the
committee appointed by the Sponsor to administer the Plan.

 

-1-



--------------------------------------------------------------------------------

1.5 Allocation Date. “Allocation Date” shall mean the day specified by the
Administrative Committee for the allocation of amounts to the Members’ Accounts,
which shall occur no less frequently than once a month.

1.6 Allocation Period. “Allocation Period” shall mean the period beginning on
the day following an Allocation Date (or on the first day of the first Plan
Year, in the case of the first Allocation Period) and ending on the immediately
succeeding Allocation Date.

1.7 Beneficiary. “Beneficiary” shall mean any person(s), trust(s), or other
entity(ies), including the Member’s estate, entitled to receive the benefits
payable hereunder upon the Member’s death.

1.8 Board of Directors. “Board of Directors” shall mean the board of directors
of the Sponsor.

1.9 Change of Control. “Change of Control” shall mean the occurrence of either
of the following events: (i) a third person, including a “group” as determined
in accordance with Section 13(d)(3) of the Securities Exchange Act of 1934,
becomes the beneficial owner of shares of the Company having thirty percent or
more of the total number of votes that may be cast for the election of directors
of the Sponsor; or (ii) as a result of, or in connection with, any Tender Offer,
merger, other business combination, sale of assets, or contested election, or
any combination of the foregoing transactions, the persons who were directors of
the Sponsor before any such transaction or transactions shall cease to
constitute a majority of either the Board of Directors or the board of directors
of any successor to the Sponsor.

1.10 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.11 Code Limitation. “Code Limitation” shall mean a limitation or restriction
set forth in the Retirement Plan that is required to be included in the
Retirement Plan under Section 401(a)(17), 401(k), 402(g), or 415 of the Code.

1.12 Company Stock. “Company Stock” shall mean shares of stock issued by the
Sponsor.

1.13 Compensation. “Compensation” shall mean Considered Compensation as defined
in the Retirement Plan.

1.14 Deferral Agreement. “Deferral Agreement” shall mean an agreement of the
type described in Section 3.1.

 

-2-



--------------------------------------------------------------------------------

1.15 Deferral Agreement Effective Date. “Deferral Agreement Effective Date”
shall mean, except as otherwise provided in this Section, the first day of the
calendar year beginning after the properly completed and executed Deferral
Agreement is received by the Administrative Committee. As applicable to an
Employee who has been designated as an Active Member for the first time,
“Deferral Agreement Effective Date” shall mean the date the Deferral Agreement
is executed, if the Deferral Agreement is executed within the thirty-day period
immediately following such designation. The Deferral Agreement shall be
effective with respect to any Compensation earned and payable on or after the
Deferral Agreement Effective Date.

1.16 Elective Deferral. “Elective Deferral” shall mean either (i) the Member’s
401(k) Spillover Deferral or Regular Deferral, or (ii) both such deferrals.

1.17 Elective Deferral Account. “Elective Deferral Account” shall mean either
(i) the Member’s 401(k) Spillover Deferral Account or Regular Deferral Account,
or (ii) both such Accounts.

1.18 Eligible Class. “Eligible Class” shall mean the president of the Sponsor
and all Employees who report directly to the president of the Sponsor.

1.19 Employee. “Employee” shall mean an individual who is reflected as a common
law employee of the Employer in the records of the Employer.

1.20 Employer. “Employer” shall mean the Sponsor and any other business
organization that has adopted this Plan.6

1.21 Employer Matching Account. “Employer Matching Account” shall mean the
ledger account maintained by the Administrative Committee for each Member that
reflects any portion of the Employer Matching Credits allocated to the Member
and any Investment Gain or Loss attributable to such credits.

1.22 Employer Matching Credit. “Employer Matching Credit” shall mean the credit
made pursuant to the provisions of Section 3.4, if any.

1.23 ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

1.24 401(k) Spillover Deferral. “401(k) Spillover Deferral” shall mean the
Member’s compensation deferral made pursuant to the provisions of Section 3.2,
if any.

 

-3-



--------------------------------------------------------------------------------

1.25 401(k) Spillover Deferral Account. “401(k) Spillover Deferral Account”
shall mean the ledger account maintained by the Administrative Committee for
each Member that reflects any 401(k) Spillover Deferrals made by the Member and
any Investment Gain or Loss attributable to such deferrals.

1.26 Investment Gain or Loss. “Investment Gain or Loss” shall mean the increase
or decrease in the value of a Member’s Account determined under the procedures
used by the managers of the investment funds in which the Member’s Account is
invested.

1.27 Member. “Member” shall mean a person who qualifies as such under the
provisions of Article 2.

1.28 Plan. “Plan” shall mean all aspects of the program known as Atwood Oceanics
Benefit Equalization Plan, the purpose of which is to provide retirement, death,
and other severance benefits to Members, surviving spouses, and other
Beneficiaries. The Plan comprehends the Plan Document under which it is
maintained and the rights, powers, duties, and obligations of the Employers, the
Members, the Beneficiaries, and all other interested parties.

1.29 Plan Document. “Plan Document” shall mean this agreement, as amended from
time to time.

1.30 Plan Year. “Plan Year” shall mean the 12-consecutive-month annual
accounting period of the Plan, which shall end on the last day of December of
each calendar year.

1.31 Qualified Domestic Relations Order. “Qualified Domestic Relations Order”
shall mean any order determined by the Administrative Committee to be a
qualified domestic relations order within the meaning of Section 414(p) of the
Code.

1.32 Regular Deferral. “Regular Deferral” shall mean the Member’s compensation
deferral made pursuant to the provisions of Section 3.3, if any.

1.33 Regular Deferral Account. “Regular Deferral Account” shall mean the ledger
account maintained by the Administrative Committee for each Member that reflects
any Regular Deferrals made by the Member and any Investment Gain or Loss
attributable to such deferrals.

1.34 Regulation. “Regulation” shall mean the Internal Revenue Service regulation
specified, as it may be changed from time to time.

 

-4-



--------------------------------------------------------------------------------

1.35 Retirement Plan. “Retirement Plan” shall mean the Atwood Oceanics
Retirement Plan, as amended from time to time, or any replacement or successor
plan adopted by the Sponsor. Any reference to a specific provision of the
Retirement Plan shall be deemed to include a reference to the corresponding
provision of any amended, replacement, or successor Retirement Plan.

1.36 Separation. “Separation” shall mean an individual’s termination of
employment with an Employer without commencing or continuing employment with any
other Employer.

1.37 Sponsor. “Sponsor” shall mean Atwood Oceanics, Inc., a Texas corporation,
or any other business organization that assumes the primary responsibility for
maintaining this Plan with the consent of the last preceding Sponsor.

1.38 Tender Offer. “Tender Offer” shall mean a tender offer for, or request or
invitation for tenders of, shares of Company Stock in exchange for cash or any
other consideration, as made to the Plan or to holders of shares of Company
Stock generally.

1.39 Unforeseeable Emergency. “Unforeseeable Emergency” shall mean a severe
financial hardship to the Member resulting from a sudden and unexpected illness
or accident of the Member or of a dependent (as defined in Section 152(a) of the
Code) of Member, loss of the Member’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Member. Circumstances which constitute an
unforeseeable emergency will depend upon the facts of each case, but, in any
case, no emergency withdrawal may be made to the extent that such financial
hardship is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Member’s assets, to the
extent that liquidation of such assets would not itself cause severe financial
hardship, or (iii) by cessation of Elective Deferrals. The term “unforeseeable
emergency” does not include the need to send the Member’s child to college or
the desire to purchase a home.

1.40 Valuation Date. “Valuation Date” shall mean each day on which any
investment fund available to Members hereunder is valued under the procedures of
the manager of such fund. One or more investment funds may have different
Valuation Dates from other investment funds.

1.41 Valuation Period. “Valuation Period” shall mean the period beginning at the
commencement of trading on the day following a Valuation Date (or on the first
day of the first Plan Year, in the case of the first Valuation Period) and
ending at the close of trading on the immediately succeeding Valuation Date.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 2

PARTICIPATION

2.1 Designation of Active Members by Board of Directors. The Board of Directors
may designate from time to time such members of the Eligible Class as it shall
from time to time determine to be Active Members, provided that there shall not
be more than ten Active Members at any time. An Active Member shall continue as
such until the earlier of (i) the date the individual ceases to be a member of
the Eligible Class, or (ii) the date specified by the Board of Directors as the
date on which the individual shall no longer be an Active Member.

2.2 Commencement of Participation. An Employee shall become a Member on the
later of (i) the effective date of the adoption of the Plan by such individual’s
Employer, or (ii) the date on which such individual is first designated as an
Active Member by the Board of Directors.

2.3 Cessation of Participation. An individual who has become a Member shall
cease to be a Member on the later of (i) the first date on which he ceases to be
an Active Member, or (ii) the first date on which no portion of his Accounts
remains to be distributed and no amounts remain to be credited to his Accounts.

2.4 Recommencement of Participation by Former Members. A former Member shall
again become a Member on the date, if any, on which such individual is again
designated as an Active Member by the Board of Directors.

2.5 Frozen Accounts. A Member’s Accounts shall be frozen as of the date that he
is no longer an Active Member. A Member whose Accounts have been frozen shall
not be permitted to make additional deferrals under the Plan, nor shall his
Accounts share in the allocation of any Employer Matching Credits which are
allocated to Members’ Accounts as of a date on or after the date as of which his
Account is frozen. Such a Member’s Accounts, however, shall continue to share in
any Investment Gain or Loss of the Plan during the period of time that his
Accounts are frozen. The Accounts of such a Member shall be unfrozen immediately
upon his redesignation as an Active Member, and he shall thereupon participate
in the Plan in accordance with the terms thereof.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 3

PARTICIPANT DEFERRALS AND EMPLOYER MATCHING ALLOCATIONS

3.1 Deferral Agreements. A Deferral Agreement shall be an agreement in a form
satisfactory to the Administrative Committee to prospectively receive one or
more items of compensation from the Employer in a reduced amount and to have the
Administrative Committee credit an amount equal to the amount of the reduction
to the Member’s Account. The Deferral Agreement shall specify (i) whether any
amounts shall be deferred under his Plan as 401(k) Spillover Deferrals, and
(ii) the amount, if any, of the Member’s Regular Deferral. Any such Deferral
Agreement shall be revocable or irrevocable in accordance with its terms,
provided that no revocation shall be retroactive or permit payment to the Member
of any amount deferred prior to the date of revocation. A Member shall be
entitled to prospectively modify his Deferral Agreement at least once a year.
The Administrative Committee shall establish and announce to the Members the
rules governing the administration of Elective Deferrals, including any
limitations upon the amount that may be deferred and the procedures for and any
limitations upon a Member’s right to revoke or change his designation. Elective
Deferrals may be made by periodic payroll deductions or by other methods, as
determined from time to time by the Administrative Committee.

3.2 401(k) Spillover Deferrals. An Active Member may specify in his Deferral
Agreement that amounts that cannot be deferred under the Retirement Plan due to
one or more Code Limitations shall be deferred under this Plan as 401(k)
Spillover Deferrals. Such a Member’s 401(k) Spillover Deferral Account shall be
credited with an amount equal to the excess of (i) the amounts of the Required
and Additional Salary Deferrals which would have been made by the Member under
the Retirement Plan in the absence of the Code Limitations over (ii) the amounts
of such Deferrals actually made by the Member under the Retirement Plan. Such
deferrals shall commence on the Deferral Agreement Effective Date.

3.3 Regular Deferrals. Each Active Member may specify in his Deferral Agreement
a dollar amount or percentage of his Compensation to be deferred under this Plan
as a Regular Deferral. The Administrative Committee may require the Member to
make separate specifications for different types of Compensation. Such deferrals
shall commence on the Deferral Agreement Effective Date.

3.4 Employer Matching Credits. The Employer shall, for each Plan Year, make an
Employer Matching Credit on behalf of each Active Member in an amount equal to
the excess of (i) the amounts of the Matching Contributions which would have
been made by the Member under the Retirement Plan in the absence of the Code
Limitations over (ii) the amounts of such Matching Contributions actually made
on behalf of the Member under the Retirement Plan. Such deferrals shall commence
on the Deferral Agreement Effective Date.

 

-7-



--------------------------------------------------------------------------------

At any time that the Member would otherwise make the maximum Required and
Additional Contribution and receive the maximum Employer Matching Contribution
had not the Code Limitations limited said Contributions, t , provided that
credits in lieu of Required or Additional Contributions shall be made only to
the extent that the Member’s compensation is reduced under a valid salary
deferral agreement, and that credits in lieu of Employer Matching Contributions
shall be made only with respect to such credits in lieu of Required or
Additional Contributions

 

-8-



--------------------------------------------------------------------------------

ARTICLE 4

ALLOCATIONS

4.1 Information Statements from Employer. As soon as practical after each
Allocation Date, the Employer shall provide the Administrative Committee with a
schedule setting forth the names of its Active Members and other Members; the
amount of its Employer Matching Credit for each Active Member; the amount and
type of Elective Deferral(s) of each of its Active Members; and the amount of
Compensation paid to each Active Member. Such schedules shall be conclusive
evidence of such facts.

4.2 Allocation of 401(k) Spillover Deferrals. The Administrative Committee shall
allocate to each Member an amount equal to his 401(k) Spillover Deferrals for
each Allocation Period.

4.3 Allocation of Regular Deferrals. The Administrative Committee shall allocate
to each Member an amount equal to his Regular Deferrals for each Allocation
Period.

4.4 Allocation of Employer Matching Credit. The Administrative Committee shall
separately allocate the Employer Matching Credit for each Plan Year among the
Employer’s Active Members by allocating to each such Member an amount equal to
the Employer Matching Credit made on his or her behalf. Each Member’s share
shall be credited to his or her Employer Matching Account.

4.5 Member Direction of Investments. The Administrative Committee shall select
three or more mutual funds or other collective investment funds and permit each
Member to direct the portion of his Accounts to be invested in each such fund.
Once the Administrative Committee has selected or changed the selection of
funds, it shall establish rules pertaining to the administration thereof,
including but not limited to rules for making selections effective, establishing
the frequency of permitted changes, the minimum percentage in any fund, and all
other necessary or appropriate regulations.

4.6 Allocation of Investment Gain or Loss. Each valuation and determination of
Investment Gain or Loss provided for hereunder shall reflect the value of the
different funds in which the Member’s Account is invested separately. The
Administrative Committee shall allocate Investment Gain or Loss attributable to
each such fund among the Members’ various Accounts (each type of Account being
considered separately).

4.7 Effective Date of Allocations and Adjustments. The Administrative Committee
shall credit to each Member’s Accounts such Member’s Elective Deferrals and
Employer Matching Credits, so that all such amounts shall be entered in the
Member’s Accounts as soon as administratively practicable following the date on
which they would have been paid to the Member or the Retirement Plan, or
otherwise been includable in gross income for federal income tax purposes in the
absence of a deferral election. The Administrative Committee shall credit to
each Member’s Accounts such Member’s portion of the adjustments and allocations
required by Section 4.6, so that all such allocations shall become effective and
be entered in such Member’s Accounts as of the Valuation Date with respect to
which they are attributable.

 

-9-



--------------------------------------------------------------------------------

4.8 No Vesting Unless Otherwise Prescribed. No allocations, adjustments,
credits, or transfers shall ever vest in any Member any right, title, or
interest in the Plan except at the times and upon the terms and conditions
herein set forth.

 

-10-



--------------------------------------------------------------------------------

ARTICLE 5

BENEFITS AND EVENTS ENTITLING PARTICIPANTS

TO DISTRIBUTION OF BENEFITS

5.1 Benefit upon Separation. A Member who incurs a Separation other than on
account of death shall be entitled to a benefit equal to the total amount
credited to all of his Accounts. The Beneficiary of a Member whose Separation
occurs on account of death shall be entitled to a benefit equal to the total
amount credited to all of such Member’s Accounts.

5.2 Benefit upon Change in Control. In the event of a Change in Control, a
Member shall be entitled to a benefit equal to the total amount credited to all
of his Accounts regardless of whether such Member has had a Separation.

5.3 Time for Determining Account Balances. The amount credited to a Member’s
Accounts shall be determined, for purposes of this Article, as of the Valuation
Date coincident with or next following the date of the Member’s Separation.

5.4 Accounting for Distributions. The balance of an Account shall be reduced as
of the first day of the Valuation Period by the amount of any withdrawals,
payments, distributions, or other amounts properly chargeable to such Account
during such Valuation Period.

5.5 Receipt of Domestic Relations Order. The receipt of a judicial decree or
order shall constitute an event permitting distribution under the Plan, provided
that such judicial decree or order would constitute a Qualified Domestic
Relations Order if the requirement that such an order not require a plan to make
distribution to an alternate payee prior to a Members earliest retirement age,
as defined in Section 414(p)(4)(B) of the Code, were disregarded.

5.6 Withdrawal for Unforeseeable Emergency. Any Member may make application to
the Administrative Committee to withdraw in a single sum from his Elective
Deferral and Employer Matching Accounts such amount, and not more than that
amount, as is reasonably needed to satisfy the emergency need. Whether or not a
Member has incurred an Unforeseeable Emergency shall be determined by the
Administrative Committee on the basis of all relevant facts available to the
Administrative Committee and in accordance with written procedures established
by the Administrative Committee. Such written procedures shall specify the
requirements for requesting and receiving distributions on account of
Unforeseeable Emergency, including what forms must be submitted and to whom. The
Administrative Committee shall uniformly and consistently apply such written
procedures so that all Members in similar circumstances are treated alike. All
determinations regarding Unforeseeable Emergency must be made in accordance with
objective nondiscretionary criteria. Such determinations must also comply with
applicable Department of Treasury regulations and rulings. An application for a
withdrawal made pursuant to this Section must be in writing and must state the
reason or reasons for the need of such Member to make such a withdrawal. Such
application must specify the amount necessary to satisfy the Member’s
Unforeseeable Emergency. The Administrative Committee shall be entitled to rely
upon the Member’s representations set forth in his application, to the extent
that such reliance is reasonable. A distribution made pursuant to this Section
shall not exceed the amount necessary to meet the Unforeseeable Emergency of the
Member. The amount of an Unforeseeable Emergency withdrawal may include any
amounts necessary to pay any federal, state, or local income taxes reasonably
anticipated to result from the distribution. Applications under this Section
shall be processed as soon as administratively feasible. The Administrative
Committee shall direct the Employer when to disburse any funds as an
Unforeseeable Emergency withdrawal.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 6

DISTRIBUTION OF BENEFITS

6.1 Time of Distribution. Subject to any contrary provisions in this Article,
distributions provided for in the Plan shall be made or commenced as soon as
practical, and in any event, within one year after the Member’s Separation. In
the event of a Change in Control, each Member shall receive a distribution as
soon as practical after such Change in Control.

6.2 Distribution Method. Distributions shall be paid in cash in the form of a
single sum.

6.3 Qualified Domestic Relations Orders. Payment shall be made in accordance
with the provisions of any Qualified Domestic Relations Order.

6.4 Distributions to Disabled. If the Administrative Committee determines that
any person to whom a payment is due is unable to care for his affairs because of
physical or mental disability, it shall have the authority to cause the payments
to be made to the spouse, brother, sister, or other person the Administrative
Committee determines to have incurred, or to be expected to incur, expenses for
that person unless a prior claim is made by a qualified guardian or other legal
representative. The Administrative Committee shall not be responsible to oversee
the application of those payments. Payments made pursuant to this power shall be
a complete discharge of all liability under the Plan. Any amount payable to a
minor under any provision of this Plan including the foregoing provisions of
this Section may be paid directly to the minor. The receipt by the minor shall
be a complete discharge of all liability under the Plan.

6.5 Designation of Beneficiary. Each Member has the right to designate and to
revoke the designation of his Beneficiary pursuant to the terms of the
Retirement Plan.

6.6 No Duplication of Benefits. There shall be no duplication of benefits under
this Plan.

6.7 Missing Distributees. The Administrative Committee shall make reasonable
efforts to locate any person entitled to a distribution. Such efforts shall
include utilization of the services of the Social Security Administration and
the Internal Revenue Service to attempt to ascertain the current mailing address
of any such person or for the purpose of forwarding correspondence from the Plan
to any such person. If the efforts to locate a person entitled to a distribution
are unsuccessful, the Administrative Committee may instruct the Employer to
distribute such benefits into an interest-bearing federally-insured bank account
opened in such person’s name or to purchase an annuity for such person. Such
person shall have an unconditional right to withdraw funds from any such bank
account. All ordinary and reasonable expenses incurred in connection with
attempting to locate a person entitled to benefits under the Plan and in
establishing an account or purchasing an annuity for a person who cannot be
located shall be deducted from the benefit payable to such person.

If a person entitled to a distribution cannot be located within one year of the
date any benefits payable under the Plan should be paid or commence to be paid,
the Member’s Account may be forfeited. Notwithstanding the preceding sentence,
if at any time prior to termination of the Plan, the Member or

 

-12-



--------------------------------------------------------------------------------

Beneficiary files a valid claim for the forfeited benefits payable under the
Plan, then (a) as soon as administratively practicable, the forfeited benefits
payable to such former Member or Beneficiary shall be reinstated effective as of
the date or receipt of the claim and (b) as soon as administratively practicable
following the reinstatement of such forfeited benefits, the value of the
reinstated benefits shall be paid pursuant to the provisions of this Article to
the Member or Beneficiary thereof.

In the event of the termination of the Plan, amounts payable to persons who
cannot be located that have not previously been forfeited and reallocated shall
be used to establish a bank account or individual retirement account, or to
purchase an annuity, for such person.

6.8 Claims Procedure. Submission of a claim for benefits by the Member or
Beneficiary is not a condition to payment of benefits due hereunder. However, if
the Member or Beneficiary believes that benefits have not been properly paid, he
must submit a claim for proper payment to the Administrative Committee. Under
normal circumstances, a final decision shall be made as to a claim within 90
days after receipt of the claim. If the Administrative Committee notifies the
claimant in writing during the initial 90-day period, it may extend the period
up to 180 days after the initial receipt of the claim. The written notice must
contain the circumstances necessitating the extension and the anticipated date
for the final decision. If a claim is denied during the claims period, the
Administrative Committee must notify the claimant in writing. The denial must
include the specific reasons for it, the Plan provisions upon which the denial
is based, and the claims review procedure. If no action is taken during the
claims period, the claim is treated as if it were denied on the last day of the
claims period.

6.9 Claims Appeal Procedure. If a Member’s or Beneficiary’s claim is denied and
he wants a review, he must apply to the Administrative Committee in writing.
That application can include any comment or argument the claimant wants to make.
The claimant can either represent himself or appoint a representative, either of
whom has the right to inspect all documents pertaining to the claim and its
denial. The Administrative Committee can schedule any meeting with the claimant
or his representative that it finds necessary or appropriate to complete its
review. The request for review must be filed within 90 days after the denial. If
it is not, the denial becomes final. If a timely request is made, the
Administrative Committee must make its decision, under normal circumstances,
within 60 days of the receipt of the request for review. However, if the
Administrative Committee notifies the claimant prior to the expiration of the
initial review period, it can extend the period of review up to 120 days
following the initial receipt of the request for a review. All decisions of the
Administrative Committee must be in writing and must include the specific
reasons for its action and the Plan provisions on which its decision is based.
If a decision is not given to the claimant within the review period, the claim
is treated as if it were denied on the last day of the review period.

6.10 Member’s Right to Arbitration. If a Member’s claim is not resolved to his
satisfaction under the foregoing provisions of this Article, the Member may
elect to have his claim decided by binding arbitration under applicable rules of
the American Arbitration Association. The decision in any such arbitration shall
be final and binding on the Sponsor, the Administrative Committee, the Member,
and all other interested parties.

 

-13-



--------------------------------------------------------------------------------

ARTICLE 7

COMMITTEE

7.1 Appointment, Term, Resignation, and Removal. The Board of Directors shall
appoint a Administrative Committee to administer the Plan. The members of the
Administrative Committee shall serve until their resignation, death, or removal.
Any member of the Administrative Committee may resign at any time by giving
written notice of such resignation to the Sponsor. Any member of the
Administrative Committee may be removed by the Board of Directors, with or
without cause. Vacancies in the Administrative Committee arising by resignation,
death, removal, or otherwise shall be filled by such persons as may be appointed
by the Board of Directors.

7.2 Powers. The Administrative Committee shall have exclusive responsibility for
the administration of the Plan, according to the terms and provisions thereof,
and shall have all powers necessary to accomplish such purposes, including, but
not by way of limitation, the right, power, and authority:

(i) To make rules and regulations for the administration of the Plan which are
not inconsistent with the terms and provisions thereof, provided such rules and
regulations are evidenced in writing;

(ii) To construe all terms, provisions, conditions, and limitations of the Plan;
and its construction thereof made in good faith and without discrimination in
favor of or against any Member shall be final and conclusive on all persons;

(iii) To correct any defect, supply any omission, or reconcile any inconsistency
which may appear in the Plan in such manner and to such extent as it shall deem
expedient to carry out the intent of the Sponsor in establishing and maintaining
the Plan, and its judgment in such matters shall be final and conclusive as to
all persons;

(iv) To select, employ, and compensate from time to time such consultants,
actuaries, accountants, attorneys, and other agents and employees as the
Administrative Committee may deem necessary or advisable for the proper and
efficient administration of the Plan, and any agent, firm, or employee so
selected by the Administrative Committee may be a disqualified person, but only
if the requirements of Section 4975(d) of the Code have been met;

(v) To resolve all questions relating to the eligibility of Employees to become
Members, and to determine the Member’s vested percentage and the amount of
compensation upon which the benefits of each Member shall be calculated;

(vi) To resolve all controversies relating to the administration of the Plan,
including but not limited to (a) differences of opinion arising between the
Employer and a Member, and (b) any questions it deems advisable to determine in
order to promote the uniform and nondiscriminatory administration of the Plan;

(vii) To direct and instruct the Employer in all matters relating to the payment
of Plan benefits and to determine a Member’s entitlement to a benefit should he
appeal a denial of his claim for a benefit or any portion thereof; and

 

-14-



--------------------------------------------------------------------------------

(viii) To delegate such of its clerical and recordation duties under the Plan as
it may deem necessary or advisable for the proper and efficient administration
of the Plan.

7.3 Organization. The Administrative Committee shall select from among its
members a chairman, who shall preside at all of its meetings, and shall select a
secretary, without regard as to whether that person is a member of the
Administrative Committee, who shall keep the minutes of its proceedings and all
records, documents, and data pertaining to its supervision of the administration
of the Plan.

7.4 Quorum and Majority Action. A majority of the members of the Administrative
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of the members present at any meeting shall decide any
question brought before that meeting. In addition, the Administrative Committee
may decide any question by a vote, taken without a meeting, of a majority of its
members.

7.5 Signatures. The chairman, the secretary and any one or more of the members
of the Administrative Committee to which the Administrative Committee has
delegated the power, shall each, severally, have the power to execute any
document on behalf of the Administrative Committee, and to execute any
certificate or other written evidence of the action of the Administrative
Committee.

7.6 Disqualification of Administrative Committee Members. A member of the
Administrative Committee who is also a Member in the Plan shall not vote or act
upon any matter relating solely to himself, unless he is the sole member of the
Administrative Committee.

7.7 Disclosure to Members. The Administrative Committee shall make available to
each Member and Beneficiary for his examination such records, documents, and
other data as are required under ERISA, but only at reasonable times during
business hours. No Member or Beneficiary shall have the right to examine any
data or records reflecting the compensation paid to any other Member or
Beneficiary, and the Administrative Committee shall be required to make no data
or records available other than those required by ERISA.

7.8 Standard of Performance. The Administrative Committee and each of its
members shall act in good faith when carrying out their responsibilities
hereunder.

7.9 Liability of Administrative Committee. No member of the Administrative
Committee shall be liable for any act or omission of any other member of the
Administrative Committee, any Member, or other agent appointed by the
Administrative Committee. No member of the Administrative Committee shall be
liable for any act or omission on his own part, unless such act or omission is
the result of the Administrative Committee member’s gross negligence or willful
misconduct. In this connection, each provision hereof is severable and if any
provision is found to be void as against public policy, it shall not affect the
validity of any other provision hereof.

 

-15-



--------------------------------------------------------------------------------

7.10 Indemnification of Administrative Committee Members. The Sponsor shall
indemnify each member of the Administrative Committee and his heirs, successors,
and assigns against all expenses (including, without limitation, taxes of every
kind and character, the costs of investigating and responding to claims, the
amount of judgments, the amount of settlements made with a view to the
curtailment of costs of litigation, attorney’s fees, interest, penalties, and
all costs, expenses, losses, and damages of every kind) incurred by such member,
his heirs, successors, or assigns in connection with or arising out of his
having served as a member of the Administrative Committee.

7.11 Bonding. No member of the Administrative Committee shall be required to
give bond for the performance of his duties hereunder unless required by a law
which cannot be waived.

7.12 Compensation. The Administrative Committee shall serve without compensation
for their services, but shall be reimbursed by the Employers for all expenses
properly and actually incurred in the performance of their duties under the
Plan.

7.13 Persons Serving in Dual Fiduciary Roles. Any person, group of persons,
corporations, firm, or other entity may serve in more than one fiduciary
capacity with respect to the Plan.

7.14 Administrator. For all purposes of ERISA, the Administrator of the Plan
shall be the Sponsor. The Administrator of the Plan shall have final
responsibility for compliance with all reporting and disclosure requirements
imposed with respect to the Plan under any federal or state law, or any
regulations promulgated thereunder.

7.15 Standard of Judicial Review of Administrative Committee Actions. The
Administrative Committee has full and absolute discretion in the exercise of
each and every aspect of its authority under the Plan, including without
limitation, the authority to determine any person’s right to benefits under the
Plan, the correct amount and form of any such benefits, the authority to decide
any appeal, the authority to review and correct the actions of any prior
administrative committee, and all of the rights, powers, and authorities
specified in Sections 6.8, 6.9, and 7.2. Notwithstanding any provision of law or
any explicit or implicit provision of the Plan, any action taken, or ruling or
decision made, by the Administrative Committee in the exercise of any of its
powers and authorities under the Plan shall be final and conclusive as to all
persons other than the Sponsor, including without limitation all Members and
Beneficiaries, regardless of whether the Administrative Committee or one or more
members thereof may have an actual or potential conflict of interest with
respect to the subject matter of such action, ruling, or decision. No such final
action, ruling, or decision of the Administrative Committee shall be subject to
de novo review in any judicial proceeding; and no such final action, ruling, or
decision of the Administrative Committee may be set aside unless it is held to
have been arbitrary and capricious by a final judgment of a court having
jurisdiction with respect to the issue.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 8

ADOPTION OF PLAN BY OTHER EMPLOYERS

8.1 Adoption Procedure. Any business organization may, with the approval of the
Sponsor, adopt this Plan by:

(i) executing an authorized adoption instrument agreeing to be bound as an
Employer by all the terms, conditions, and limitations of this Plan except
those, if any, specifically described in the adoption instrument; and

(ii) providing all information required by the Administrative Committee.

An adoption may be retroactive to the beginning of a Plan Year if these
conditions are complied with on or before the last day of that Plan Year.

8.2 No Joint Venture Implied. The document which evidences the adoption of the
Plan by an Employer shall become a part of this Plan. However, neither the
adoption of this Plan by an Employer nor any act performed by it in relation to
this Plan shall ever create a joint venture or partnership relation between it
and any other Employer.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENT AND TERMINATION

9.1 Sponsor’s Right to Amend. Subject to the limitations prescribed by
Section 9.2, the Sponsor may at any time and from time to time modify or amend
the Plan in whole or in part. Any amendment shall be made by an instrument in
writing, executed by the appropriate officer, setting forth the nature of the
amendment and its effective date.

9.2 Limitations on Right to Amend. If the Plan is amended in any manner, the
nonforfeitable percentage of the balance of each Account (determined as of the
later of the date of the adoption of the amendment or of the effective date of
the amendment) of each Member shall not be less than such nonforfeitable
percentage computed under the Plan without regard to such amendment. No
amendment shall decrease the Account balance of a Member. If any Employer is
subject to the Securities Act of 1934, the Plan shall not be amended more than
once every six months, other than to comport with changes in the Code, ERISA, or
the rules thereunder, in any manner that would affect the method of determining
the amount, price, and timing of securities of such Employer allocated to the
Accounts of officers and directors or categories of officers and directors.
Except as provided in the immediately following sentence, the elimination of one
or more forms of benefit payment, whether with respect to benefits attributable
to service before the amendment or service after the amendment, shall not be
prohibited under this Section. No amendment adopted after a Change in Control
shall apply to any Member without his express written consent.

9.3 Retroactive Amendments to Meet Labor or Tax Requirements. It is the
intention of the Sponsor that distributions under the Plan be deductible under
the applicable provisions of the Code; that the Plan meet all requirements of
ERISA. The Sponsor shall make such amendments to the Plan as may be necessary to
carry out this intention. All such amendments may be made retroactively as
limited by the applicable federal law.

9.4 Sponsor’s Right to Terminate. The Sponsor may terminate the Plan by
appropriate action evidenced in writing and delivered to the other Employers.
The Plan shall terminate as to an Employer upon the happening of any of the
following events:

(i) Delivery to the Sponsor of a notice of termination executed by the Employer,
based on the action described in the preceding sentence and specifying the date
as of which the Plan shall terminate;

(ii) Adjudication of the Employer as a bankrupt, general assignment by the
Employer, based on the action described in the preceding sentence, to or for the
benefit of creditors, or cessation of business of the Employer; and

(iii) Termination of the business of the Employer or the transfer by the
Employer of all or substantially all of its assets and business without
provision for continuing the Plan, except that, in any such event, the Plan may
be continued by any successor to the Employer or any transferee of all or
substantially all of its assets and business, and in the event election is made
to continue the Plan, such successor or transferee shall automatically become
substituted for the Employer hereunder upon receipt by the Sponsor of written
notice of such election and delivery of the Sponsor’s written consent to the
successor or transferee.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

10.1 Establishment of Trust Fund not Required. No property is required to be set
aside nor is a trust fund of any kind required to be established to secure the
rights of any Member hereunder. All amounts credited to the Member’s Account at
any time shall be solely a charge upon the Member’s Employer and all Members
shall at all times rely solely upon the general credit of their respective
Employers for the payment of any benefit which becomes payable hereunder.
Notwithstanding the foregoing provisions of this Section, the Sponsor may, in
its discretion, contribute funds to a grantor trust for the purpose, as it deems
appropriate, of paying benefits under the Plan. Such trust may be irrevocable,
but assets of the trust shall be subject to the claims of creditors of the
Employer. To the extent any benefits provided under the Plan are actually paid
from the trust, the Employer shall have no further obligation with respect
thereto, but to the extent not so paid, such benefits shall remain the
obligation of and shall be paid by, the Employer. The Members shall have the
status of unsecured creditors insofar as their legal claim for benefits under
the Plan and the Members shall have no security interest in the grantor trust.

10.2 Plan Does Not Constitute an Employment Contract. The adoption and
maintenance of the Plan shall not be deemed to be a contract between any
Employer and any Member. Nothing contained herein shall be deemed to give any
Member the right to be retained in the employment of the Employer or to
interfere with the rights of the Employer to discharge any Member at any time,
nor shall it interfere with the Member’s right to terminate his employment at
any time.

10.3 Spendthrift Clause. Except as otherwise specifically provided, no principal
or income payable or to become payable under the Plan shall be subject to
anticipation or assignment by any Member or by any Beneficiary or be subject to
attachment by, or to the interference or control of, any creditor of a Member or
Beneficiary, or be taken or reached by any legal or equitable process in
satisfaction of any debt or liability of a Member or Beneficiary prior to its
actual receipt by such Member or Beneficiary. The interests of the Employer in
any assets, earnings and profits related to the Plan shall not be subject to
garnishment, attachment, levy, or execution of any kind for debts or defaults of
any person, natural or legal, having an interest in the Plan. Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of an
interest in the Plan by a Member or Beneficiary, prior to distribution as herein
provided, shall be absolutely and wholly void, regardless of when such
conveyance, transfer, assignment, mortgage, pledge or encumbrance is intended to
take place or become effective. The Employer shall never under any circumstances
be required to recognize any conveyance, transfer, assignment, mortgage, or
pledge by a Member or Beneficiary hereunder, of any interest in the Plan, and
the Employer shall never be required to pay any money or thing of value thereon
or therefor to any creditor of a Member or Beneficiary, nor upon any debt
created by a Member or Beneficiary for any cause whatsoever. This Section shall
also apply to the creation, assignment, or recognition of a right to any benefit
payable with respect to a Member pursuant to a domestic relations order, unless
(i) such order is determined to be a Qualified Domestic Relations Order, or
(ii) such order was entered before January 1, 1985, and the Administrative
Committee determines that sufficient uncontroverted information is available to
permit such order to be treated in the same manner as a Qualified Domestic
Relations Order.

10.4 Form of Elections. Except as otherwise specifically provided in the Plan,
in order to be effective, any election by a Member or Beneficiary that is
required or permitted under the Plan shall be in writing on a form provided or
approved by the Administrative Committee, signed by the person entitled to make
the election, and filed with the Administrative Committee. Any permitted
revocation of such an election shall be irrevocable except to the extent
specifically provided otherwise in the applicable provision of the Plan.

 

-19-



--------------------------------------------------------------------------------

10.5 Governing Laws; Parties to Legal Actions. The provisions of the Plan shall
be construed, administered and enforced according to the laws of the United
States and, to the extent not preempted, the state of Texas. The Employer may at
any time initiate any legal action or proceeding for the determination of any
questions, including questions of construction which may arise, or for
instruction, and the only necessary parties to such action or proceeding shall
be the Employer, except that any other person or persons may be included as
parties defendant at the election of the Employer.

10.6 Plan Document Controlling. In the event that there is a discrepancy between
the terms of this document and the terms of any policy or contract issued under
the Plan, the provisions of this document shall control.

10.7 Severability of Clauses. Each provision of the Plan Document is severable
and if any provision is found to be unenforceable for any reason, it shall not
affect the validity of any other provision.

10.8 Cross References. All Section references are to Sections of this document,
unless otherwise specified.

10.9 Securities Law Considerations.

THE PLAN AND PARTICIPATIONS THEREUNDER HAVE NOT BEEN REGISTERED WITH OR APPROVED
BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
REGULATORY AUTHORITY OF ANY STATE, NOR HAS SUCH COMMISSION OR THE REGULATORY
AUTHORITY OF ANY STATE PASSED UPON THE ACCURACY OR ADEQUACY OF THE PLAN
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

THIS PLAN AND PARTICIPATIONS THEREUNDER ARE BEING OFFERED IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION PROVIDED BY REGULATION D UNDER THE SECURITIES ACT.
NO PUBLIC OR OTHER MARKET WILL DEVELOP FOR THE PLAN OR PARTICIPATION THEREUNDER.

THE PLAN AND PARTICIPATIONS THEREUNDER ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.

 

-20-



--------------------------------------------------------------------------------

PARTICIPATIONS IN THE PLAN WILL BE ILLIQUID. AS A RESULT, PROSPECTIVE
PARTICIPANTS SHOULD INVEST IN THE PLAN ONLY IF THEY CAN BEAR FOR AN INDEFINITE
PERIOD OF TIME THE ECONOMIC RISKS ASSOCIATED WITH AN ALIQUID INVESTMENT.

IN MAKING AN INVESTMENT DECISION, PROSPECTIVE PLAN PARTICIPANTS MUST RELY ON
THEIR OWN EXAMINATION OF THE PLAN AND THE TERMS THEREOF, INCLUDING THE MERITS
AND RISKS INVOLVED. PARTICIPATION IN THE PLAN HAS NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY.

PROSPECTIVE PARTICIPANTS ARE NOT TO CONSTRUE THE CONTENTS OF THIS PLAN DOCUMENT
AS INVESTMENT, TAX OR LEGAL ADVICE. THIS PLAN DOCUMENT, AS WELL AS THE NATURE OF
THE INVESTMENT, SHOULD BE REVIEWED BY EACH PROSPECTIVE PARTICIPANT’S INVESTMENT
AND TAX ADVISER, ACCOUNTANT AND LEGAL COUNSEL. EACH PARTICIPANT WILL BE REQUIRED
TO REPRESENT IN SUCH PARTICIPANT’S LETTER OF PARTICIPATION THAT SUCH PARTICIPANT
UNDERSTANDS THE RISKS ASSOCIATED WITH AN INVESTMENT IN THE PLAN, IS CAPABLE OF
BEARING SUCH RISKS AND HAS NOT RELIED UPON THE PLAN’S SPONSOR FOR INVESTMENT,
TAX, ACCOUNTING OR LEGAL ADVICE, AND THAT THE PARTICIPANT HAS RELIED ONLY ON
SUCH PARTICIPANT’S OWN ADVISERS FOR SUCH ADVICE.

THIS PLAN DOCUMENT HAS BEEN PREPARED SOLELY FOR THE BENEFIT OF PROSPECTIVE
PARTICIPANTS IN THE PLAN AND CONSTITUTES AN OFFER ONLY TO THE PROSPECTIVE
PARTICIPANT TO WHOM IT WAS DELIVERED BY THE SPONSOR. EACH PROSPECTIVE PLAN
PARTICIPANT, BY ACCEPTING DELIVERY OF THIS PLAN DOCUMENT, AGREES TO RETURN IT
AND ALL OTHER RELATED DOCUMENTS TO THE SPONSOR AT ITS REQUEST IF THE PROSPECTIVE
PARTICIPANT DECIDES NOT TO INVEST IN THE PLAN, IF THE PROSPECTIVE PARTICIPANT’S
SUBSCRIPTION IS NOT ACCEPTED OR IF THE PLAN IS TERMINATED.

THIS PLAN DOCUMENT SHALL NOT BE CONSIDERED AN OFFER BY THE PLAN, THE PLAN
SPONSOR OR ANY OTHER PERSON IN ANY JURISDICTION IN WHICH SUCH AN OFFER IS
UNLAWFUL OR PROHIBITED.

IN WITNESS WHEREOF, the Sponsor has executed this Agreement this 8 day of March,
2001, to be effective as of January 1, 2001, except as otherwise specified or as
otherwise required to comply with applicable provisions of the Code, any statute
amending the Code, or any other applicable statute, regulation, or ruling.

 

ATWOOD OCEANICS, INC. By   /s/ John Irwin   President

 

-21-